       Case 2:20-cv-00136-NT Document 15-8 Filed 06/19/20 Page 1 of 1            PageIDEXHIBIT
                                                                                        #: 255 A



From:                        Mike VanDeHeede <mdv@greatriverproperty.com>
Sent:                        Monday, March 23, 2020 11:14 AM
To:                          Dan Flaherty
Subject:                     Thompson



Dan,

Please do not ever pay Thompson Coburn. Per Dan Murphy and James Oakley.

M

Sent via the Samsung Galaxy S8 Active, an AT&T 5G Evolution capable smartphone
Get Outlook for Android




                                                  1
